                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 12, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   MAG. JUDGE NO. 2:18-MJ-4175
                                              §
SIM LERON WILLIAMS                            §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

       The evidence against the defendant meets the probable cause standard.              The

defendant has a history of unstable living conditions. He has not presented a suitable

release plan and none of his personal information has been verified to the satisfaction of

the Court. Therefore, the defendant is ordered detained pending trial. Counsel for

defendant may move to re-open the detention hearing if he is able to present a suitable

release plan and locate a suitable third-party custodian, and a person willing to make a

cash deposit and/or a co-surety. If identified, those persons should contact the United

States Probation Office. The findings and conclusions contained in the Pretrial Services

Report are adopted.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

1/2
appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 12th day of October 2018.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
